Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.86 Page 1 of 39




                              EXHIBIT A
 Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.87 Page 2 of 39




Brent R. Baker (10411)
Aaron D. Lebenta (10180)
Jonathan D. Bletzacker (12034)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
bbaker@parsonsbehle.com
alebenta@parsonsbehle.com
jbletzacker@parsonsbehle.com
ecf@parsonsbehle.com

Maranda E. Fritz (Pro Hac Vice Pending)
MARANDA E. FRITZ, P.C.
335 Madison Avenue, 12th Floor
New York, New York 10017-4611
Telephone: 646.584.8231
Facsimile: 212.344.6101
Email: maranda@fritzpc.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

ALPINE SECURITIES CORPORATION, a
Utah corporation,                                  COMPLAINT FOR DECLARATORY
                                                      AND INJUNCTIVE RELIEF
                      Plaintiff,
       v.
                                                   __
FINANCIAL INDUSTRY REGULATORY                             Case No. 2:20-cv-00794-DBB
AUTHORITY, a Delaware corporation
                                                               Judge David Barlow
                      Defendant.




        Plaintiff Alpine Securities Corporation (“Alpine”), by and through its undersigned counsel,

files this Complaint against Defendant Financial Industry Regulatory Authority (“FINRA” or


4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.88 Page 3 of 39




“Defendant”), a Delaware not-for-profit corporation seeking, inter alia, declaratory and injunctive

relief against FINRA and alleges as follows:

                                           INTRODUCTION

         1.         Alpine is a registered broker-dealer and clearing firm located in Salt Lake City,

Utah and has been a member of FINRA for 35 years, since it was established in 1984. FINRA is

a self-regulatory organization (“SRO”) that regulates conduct of participants in the securities

industry pursuant to authority provided for in the Securities Exchange Act of 1934 (the “Exchange

Act”) and the Maloney Act (Pub. L. No. 75-719, 52 Stat. 1070 (1938)), which amended the

Exchange Act to specifically provide for SROs to exercise regulatory authority delegated by

Congress to the United States Securities and Exchange Commission (the “Commission” or

“SEC”). FINRA’s actions and regulatory function depend upon and are subject to approval and

oversight by the Commission.

         2.         In August 2019, FINRA’s Department of Enforcement (“DOE”) instituted a

disciplinary proceeding against Alpine, pursuant to rules and regulations approved by the

Commission, concerning whether Alpine had charged “unreasonable” or excessive fees. FINRA

seeks by that proceeding to expel Alpine from FINRA and, because membership is required to

engage in securities transactions as a broker-dealer, to thereby destroy Alpine’s business, its

owners’ property rights, and the livelihood of the individuals associated with Alpine.

         3.         Having been named as a Respondent in a disciplinary proceeding, Alpine then had

the right to defend itself in an “in-person” hearing. FINRA’s rules (approved by the Commission),

as well as the Commission’s rules and regulations and provisions of the Exchange Act, require that

FINRA provide its members with “a fair procedure for the disciplining of members.” To meet that


{01360382-1 }                                       2
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.89 Page 4 of 39




obligation, FINRA agrees in its Rules and by-laws to provide a “fair procedure” to members.

FINRA Rules expressly state that members are “entitled to be heard in person” to defend

themselves against disciplinary charges at an in person hearing held before a Hearing Officer.

         4.         Alpine invoked its right to defend itself and proceeded to an in-person hearing that

began February 18, 2020 (the “Hearing”) in Salt Lake City, Utah. While FINRA’s Department of

Enforcement (“DOE”) was able present six of its witnesses, including its key witness and

documentary evidence, Alpine was able to present only one. The hearing was adjourned on

February 22, 2020 due to an urgent personal matter affecting Alpine’s counsel. The parties then in

March, agreed to resume in-person proceedings in late April 2020, but the COVID-19 pandemic

rendered that impossible. Since then, in a series of conferences and communications with and

among the parties and before the Hearing Officer, the parties repeatedly agreed, with the exception

of a few limited witnesses, to resume the Hearing in person at a future date. Most recently, the

parties agreed, and the Hearing Officer ordered that the Hearing resume in person on November

30, 2020.

         5.         Notwithstanding that order, on November 2, 2020, without notice or an opportunity

for Alpine to be heard, the Office of Hearing Officers Chief Hearing Officer Maureen Delaney sua

sponte ordered that the remainder of the Hearing proceed on November 30, 2020 entirely by virtual

means through Zoom videoconferencing. This was purportedly pursuant to a temporary rule

amendment FINRA adopted on August 31, 2020 and which took effect October 1, 2020 (the

“Zoom Amendment”).

         6.         That order was a completely generic directive, devoid of any acknowledgement of

the extensive discussions that have occurred on the issue with the Hearing Officer; the nature of


{01360382-1 }                                        3
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.90 Page 5 of 39




the particular proceeding and reasons that a virtual proceeding is not workable or appropriate; the

fact that DOE has already enjoyed the opportunity to present virtually its entire case in chief in

person; or the severity of the penalty and the fundamental rights implicated by FINRA’s effort to

obtain expulsion of Alpine. That order, and the requirement that Alpine go forward in a remote

and virtual proceeding, constitute a violation of Alpine’s rights in critical respects:

                    a)   It is a breach of FINRA’s agreement with its member, Alpine, that it is

         “entitled to be heard in person;”

                    b)   It is a breach of FINRA’s agreement with its member, Alpine, that it is

         entitled to a “fair procedure” because the order was entered sua sponte without any

         consideration of the unique circumstances of Alpine’s situation, including the numerous

         witnesses and documentary exhibits involved in the proceeding and the fact that DOE had

         already presented much of its case in person, and because it was entered without giving

         Alpine any opportunity to be heard on the issue of proceeding virtually;

                    c)   FINRA failed to provide Alpine a “fair procedure” in disciplinary

         proceedings as guaranteed in its Rules, and as required by 15 U.S.C. §780-3(b)(8), because

         the order was entered sua sponte without any consideration of the unique circumstances of

         Alpine’s situation, including the numerous witnesses and documentary exhibits involved

         in the proceeding and the fact that DOE had already presented much of its case in person,

         and because it was entered without giving Alpine any opportunity to be heard on the issue

         of proceeding virtually;

                    d)   It violates Alpine’s right to due process as guaranteed in the Fifth and

         Fourteenth Amendments to the United States Constitution in that the proceeding at issue


{01360382-1 }                                     4
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.91 Page 6 of 39




         seeks to deprive Alpine of its property rights without a fair hearing;

                    e)     It violates Alpine’s due process right under the Fifth and Fourteenth

         Amendments to the United States Constitution to fully and fairly confront the witnesses

         and evidence against it, including by meaningful cross-examination, in a proceeding aimed

         at effectively destroying the value of the business of Alpine;

                    f)     It violates Alpine’s due process right under the Fifth and Fourteenth

         Amendments to the United States Constitution to fully and effectively present a defense to

         the charges against it and with the effective assistance of counsel because Alpine will either

         have to proceed in an inadequate and unfair virtual forum with its counsel located in

         different states across the country, or risk the health and safety of its representatives and

         counsel by asking them to travel to Utah to provide representation in the same inadequate

         and unfair virtual forum; and

                    g)     The rule amendment by which FINRA purported to order Alpine to proceed

         remotely was not properly promulgated as required under the Exchange Act.

         7.         None of this is necessary, however, because FINRA has two appropriate options to

avoid depriving Alpine of the opportunity to defend itself in a proper hearing. First, and as has

been repeatedly discussed in conferences with the Hearing Officer, it can further adjourn the

proceeding with Alpine continuing to operate under the same cease and desist order to which

FINRA agreed and which has been in place for the last fifteen months.

         8.         In the alternative, FINRA itself has acknowledged its need to continue to conduct

in-person hearings and has therefore established a “single location” in “the Washington D.C.

metropolitan area” that “enables OHO to better assess public health conditions in light of the


{01360382-1 }                                       5
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.92 Page 7 of 39




evolving pandemic and provide a venue that can support the appropriate health and safety

protocols” (see FINRA, “Coronavirus Impact on OHO Hearings,” http://www.finra.org/rules-

guidance/key-topics/covid-19/oho-hearings (last visited Nov. 3, 2020); see also FINRA,

“Coronavirus Impact on Disciplinary Hearings,” http://www.finra.org/rules-guidance/key-

topics/covid-19/hearings/impact-on-disciplinary-hearings (last visited Nov. 3, 2020). FINRA’s

website describes at length the health and safety protocols in place and the ability it has to proceed

with in-person proceedings.

         9.         Because proceeding virtually is unnecessary and contravenes Alpine’s contractual,

statutory and constitutional rights, Alpine requests entry of order and judgment declaring the Zoom

Amendment invalid, declaring FINRA’s order that Alpine proceed by Zoom invalid, temporarily

and/or permanently enjoining FINRA from conducting the remainder of Alpine’s Hearing

virtually, enjoining FINRA from proceeding until the Hearing can be conducted in-person, or,

alternatively, enjoining FINRA from proceeding with the Hearing until Alpine is given an

opportunity to be heard on the issue of whether proceeding virtually is appropriate in this case.

                                               The Parties

         10.        Alpine Securities Corporation is a broker-dealer and clearing firm located in Salt

Lake City, Utah. It is registered with the Commission and has been a FINRA member firm since

1984. Alpine’s principal place of business is located at 39 Exchange Place, Salt Lake City, Utah.

         11.        Defendant Financial Industry Regulatory Authority is a national securities

association and successor to the National Association of Securities Dealers (NASD). FINRA is a

Delaware not-for-profit corporation that exercises regulatory authority over its members, including

the ability to expel members from FINRA and bar them from participating in the securities


{01360382-1 }                                       6
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.93 Page 8 of 39




industry. FINRA’s principal place of business is located at 1735 K Street NW, Washington D.C.

and it conducts business throughout the United States, including in Utah.

                                         Jurisdiction and Venue

         12.        This dispute arises under the laws of the United States, including the Constitution

of the United States and the Exchange Act (15 U.S.C. §§ 78a et seq., and the Declaratory Judgment

Act, 28 U.S.C. § 2201. As such, this Court has federal question jurisdiction over this dispute

pursuant to 28 U.S.C. § 1331. In addition, this Court has jurisdiction over this dispute pursuant to

28 U.S.C. § 1332 because complete diversity exists between the parties, and because this action

concerns and relates to the disciplinary hearing that seeks, inter alia, to expel Alpine from FINRA

membership and put Alpine out of business, the amount in controversy exceeds $75,000.

         13.        This Court has personal jurisdiction over the Defendant because FINRA conducts

its business within the state of Utah, including collecting membership fees, examining member

firms located in Utah, imposing sanctions on member firms in Utah and, as particularly relevant

here, conducting disciplinary hearings in Utah.

         14.        Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claim occurred within this jurisdiction.

                                      FINRA is a Regulatory Body

         15.        The Exchange Act provides for a comprehensive system of federal regulation of

the securities industry.

         16.        The ability to punish someone for a violation of the Exchange Act was, prior to the

Maloney Act, a traditionally governmental function. Specifically, such authority was vested in the

Commission.


{01360382-1 }                                        7
4847-7324-0017.v1
  Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.94 Page 9 of 39




         17.        The Maloney Act, Pub. L. No. 75-719, 52 Stat. 1070 (1938), amended the Exchange

Act and established the authority for the Commission to register national securities exchanges or

national securities associations as self-regulatory organizations (SROs) that would, in turn,

exercise oversight of the securities industry participants like broker-dealers and clearing firms. As

a registered SRO, FINRA has been delegated the authority to carry out that function, subject to

review and oversight by the Commission.

         18.        The Exchange Act requires broker-dealers and clearing firms, like Alpine, to be a

registered member of an SRO in order to conduct business in the securities industry. 15 U.S.C. §§

78o(a)-(b) (stating that it is unlawful for any broker or dealer, including clearing firms, to engage

in transactions if not registered with the Commission and that registration “shall not be effective

until such broker or dealer has become a member of a registered securities association”).

         19.        FINRA is a successor to the NASD following its merger with the regulatory branch

of the New York Stock Exchange in the early 2000s. As a result, FINRA is the only securities

association registered as an SRO with the Commission.

         20.        Alpine and, indeed, any broker or dealer that wishes to conduct business in the

securities industry, must be a FINRA member; otherwise it is “unlawful” pursuant to the Exchange

Act for it to conduct business (see 15 U.S.C. § 78o(a)).

         21.        The Maloney Act provides comprehensive statutory rules that dictate how SROs

must function and grants the Commission broad authority to dictate how SROs oversee their

members and exercise the statutory authority to regulate members as provided for in the Exchange

Act.

         22.        The Maloney Act also reflects an express delegation of authority from Congress for


{01360382-1 }                                       8
4847-7324-0017.v1
 Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.95 Page 10 of 39




SRO’s to carry out the traditionally governmental function of enforcing provisions of the Exchange

Act and the Commission’s regulations promulgated thereunder.

         23.        Specifically, to become a registered SRO, as FINRA is, it was required to file with

the Commission an application for registration that includes all of the rules of the association that

will govern its members’ conduct and its regulation of members (see 15 U.S.C. § 78o-3(a)).

         24.        An association must agree to “comply with the [Exchange Act] and its own rules,”

(id. § 78s(g)(1)(A)) and it must “enforce compliance . . . by its members and persons associated

with its members” (id.; see also 15 U.S.C. § 78s(h)).

         25.        Among other things, the SRO’s rules must provide for the “appropriate discipline”

of any member for violations of the Exchange Act, the rules of the Commission, or the rules of the

SRO through fitting sanctions, including expulsion from the SRO or a bar from the industry (id. §

78o-3(b)(7)). To effectuate this, the SRO’s rules must also provide for “a fair procedure” for such

discipline to be carried out (id. § 78o-3(b)(8)). Disciplinary proceedings must “give [the member]

an opportunity to defend against” charges of any violation (id. § 78o-3(h)).

         26.        Once registered as an SRO, the SRO is subject to extensive oversight and control

by the Commission (see id. § 78s(b)).

         27.        The Commission’s supervision and control over FINRA is extensive and ongoing

(see id. § 78s(a)(3)(B)).

         28.        FINRA must submit all proposed rule changes to the Commission for approval, and

the Commission may unilaterally reject, amend, or abrogate any rule proposed by or promulgated

by FINRA (see id. § 78s(c)).

         29.        Further, the procedures and rules governing conduct of FINRA’s disciplinary


{01360382-1 }                                        9
4847-7324-0017.v1
 Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.96 Page 11 of 39




proceedings are subject to oversight by the Commission to ensure compliance with the

requirements of the Exchange Act, the Commission’s rules thereunder, and the SRO’s rules (see

id. § 78s(d)-(e)).

         30.        Therefore, all aspects of FINRA’s authority to regulate its members, to take

enforcement action against them to ensure compliance, and to sanction those members derives

from the Exchange Act and is subject to the Commission’s own oversight as the federal agency

delegated such responsibility by Congress. Because FINRA, in imposing discipline on members

and enforcing provisions of the securities laws regulations, is serving a governmental function and

acting as an agent of the Federal Government, it is a state actor and is subject to the requirement

that it provide due process of law to those who would be deprived of their livelihood and property.

                              The Disciplinary Proceeding Against Alpine

         31.        In August 2019, FINRA’s DOE instituted a disciplinary proceeding against Alpine

alleging that Alpine imposed unreasonable fees and violated FINRA Rule 2010.

         32.        The basis for DOE’s allegations stemmed from Alpine’s decision in August 2018

to implement a new fee schedule including a monthly account fee, designed to address dramatically

increased costs being imposed on the firm. The fee schedule was intended to help to pare down

Alpine’s customer base which consisted largely of inactive accounts holding illiquid securities that

imposed massive carrying costs on Alpine and severely restricted its ability to conduct transactions

for its active customers.

         33.        To effectuate the change in its business, Alpine notified customers by written notice

included with their August 2018 account statement that new fees had been adopted and would be

implemented. Alpine encouraged customers to close or transfer their accounts if they wanted not


{01360382-1 }                                        10
4847-7324-0017.v1
    Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.97 Page 12 of 39




to incur the new fees. From September 2018 through July of 2019, Alpine sent near monthly

notices to their customers asking that they close their accounts and thereby avoid the monthly fee.

If they did so, the fee would be waived and funds returned.

          34.       As expected, this led many customers to contact Alpine because they did not want

to be charged the fee. In response, Alpine agreed to waive the fee and return any funds collected

if the customer agreed to close their account and remove their securities from Alpine.

          35.       In late 2018 and by early 2019, Alpine was contacted by customers and

continuously waived the fee for them, returned funds collected, and closed the customers’

accounts. However, Alpine was left with numerous inactive accounts held by customers who

ignored or did not respond to the fee notice, had not updated their contact information for years,

and held low-value speculative positions in microcap securities.

          36.       Because customers ignored or failed to respond to repeated notices, Alpine began

considering other options for addressing and closing inactive, “orphaned,” worthless and/or

abandoned accounts. Alpine reviewed accounts to determine if they had been abandoned, and also

offered customers the opportunity to simply write-off1 their low-value positions that could not be

liquidated efficiently or in a cost-effective manner.

          37.       In or around July 2019, DOE commenced an investigation relating to Alpine’s fees.

It then filed the disciplinary proceeding at issue here on August 5, 2019. As a sanction, DOE seeks

to expel Alpine from FINRA and bar it from participating in the securities industry.

          38.       According to FINRA rules, Respondent was then entitled to defend against those


1 The write-off process involved selling the securities to Alpine for $0.01. Alpine placed all securities written-off in this way into
a single account and maintained records indicating from which customer each position was obtained, if Alpine had ever needed to
reverse the write-off for any reason.


{01360382-1 }                                                    11
4847-7324-0017.v1
 Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.98 Page 13 of 39




claims and “to be heard in person” (FINRA Rule 9261).

         39.        At the time it initiated the disciplinary proceeding, DOE also sought a temporary

cease and desist order that would require Alpine to return any securities moved related to the fee

activity, return any funds collected from open accounts, and cease from charging the fees that had

been updated in August 2018.

         40.        Given FINRA’s concerns, Alpine voluntarily agreed to stop imposing fees and

entered into an agreed-upon cease and desist order, agreeing to reverse transactions and reimburse

customers pending resolution of the issue concerning Alpine’s ability to impose fees.             In

accordance with that agreement with FINRA, Alpine then returned funds to customers whose

accounts remained open and reversed all securities transfers that had occurred as part of Alpine’s

efforts to close the inactive accounts.

         41.        Alpine filed an answer to DOE’s complaint, maintaining that the fees charged were

reasonable given Alpine’s unique circumstances as one of the only remaining broker-dealers

dealing with microcap securities and incurring all of the extraordinary costs associated with

operating in that market; that it had, in nearly every instance, agreed to work with customers to

ensure they did not ultimately have to pay any fee; and that it had not taken or liquidated a single

customer security.

         42.        Alpine also sought the “in person” hearing guaranteed by FINRA Rule 9261.

         43.        DOE and Alpine both contemplated extensive presentations of witness testimony.

DOE identified seventeen different witnesses, including Alpine’s three executives and five of

Alpine’s customers. Alpine identified its own executives, as well as fourteen other witnesses




{01360382-1 }                                      12
4847-7324-0017.v1
    Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.99 Page 14 of 39




including customers.2

            44.        The parties also contemplated extensive documentary presentations. Before the

start of the Hearing, DOE identified 254 exhibits, including excel files, email correspondence,

account records, and summary charts. Alpine identified another 245 exhibits before the start of

the Hearing.3

            45.        Before the Hearing, and before the onset of the COVID-19 pandemic, the parties

also engaged in motion practice concerning the remote presentation of testimony for certain

witnesses.

            46.        Specifically, DOE sought permission to have certain customer witnesses testify by

telephone and also requested that one of Alpine’s former directors, Richard Nummi, be permitted

to testify telephonically.                 Alpine also sought permission to present customer testimony

telephonically, and ultimately the parties agreed on that point. Alpine, however, opposed the

request for telephonic testimony of Mr. Nummi.

            47.        The Hearing Officer denied DOE’s request to present testimony from Mr. Nummi

telephonically, finding that his testimony would address “an issue important in this case” (i.e., the

genesis of Alpine’s fees) and therefore outweighed “the burden and expense of requiring him to

appear in person.” The Hearing Officer’s decision also noted that the expected length of his

testimony alone was an important justification for requiring in-person testimony.

                                      Enforcement Presents Much of Its Case In Person



2Alpine identified twenty-two witnesses, but several overlapped with witnesses identified by DOE. The total number of unique
witnesses identified was thirty-one.
3
    During the first few days of the Hearing, the parties identified a few additional exhibits.




{01360382-1 }                                                       13
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.100 Page 15 of 39




         48.        As anticipated, the Hearing began on February 18, 2020 and proceeded through the

session scheduled to take place on Saturday, February 22, 2020.

         49.        During that time, DOE presented testimony from six witnesses and Alpine

presented testimony from one witness, whom the Hearing Officer permitted to testify amidst

DOE’s case-in-chief due to scheduling concerns.

         50.        DOE’s lead witness, Stacie Jungling, testified over the course of three days and

reviewed numerous exhibits, including extensive analyses of Alpine’s customer accounts that

formed the basis for DOE’s entire case, as well as voluminous email records. This was not

insubstantial, as her testimony accounted for approximately 30% of the ten days allotted for the

Hearing.

         51.        DOE’s other witnesses testified for several hours each and, likewise, reviewed

numerous detailed exhibits.

         52.        Alpine’s sole witness – the only witness it has presented in person – testified for

less than three hours, including cross-examination.

         53.        During the February 22 session, DOE began presentation of its seventh witness.

Approximately one hour into testimony, Alpine’s counsel was informed of an urgent family matter

that required that she leave Utah.

         54.        The Hearing Officer granted Alpine’s request for an adjournment for this reason

and DOE did not object.

         55.        Thereafter, on March 12, 2020, the Hearing Officer entered an order scheduling the

Hearing to resume in-person on April 30, 2020.

                               Further Postponement Due to COVID-19


{01360382-1 }                                       14
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.101 Page 16 of 39




         56.        On March 30, 2020, the Hearing Officer issued an order postponing the April 30

Hearing due to the COVID-19 pandemic and set a status conference for April 29, 2020.

         57.        Prior to the April 29 status conference, DOE filed an informal request to resume

the Hearing in-person during the week of July 6, 2020, and suggested that if it were not possible

to proceed in-person, it would be appropriate to proceed virtually.

         58.        During the April 29, 2020 status conference, the parties discussed the logistics of

resuming the Hearing and the potential for remote testimony. The Hearing Officer prefaced the

discussion by advising DOE that no decision would be made on proceeding entirely by virtual

means unless DOE filed a formal motion.

         59.        Notably, neither at that point nor since has DOE ever filed a motion to have the

proceeding conclude through virtual presentations.

         60.        At the April conference, the Hearing Officer also advised that FINRA was making

available a Zoom platform to conduct hearings remotely “as an option.” There was no suggestion

that any party would be ordered to proceed in that manner absent motions, briefing, and an

opportunity to be heard on the issue.

         61.        Alpine expressly stated that it objected to any continuation of the entire remainder

of the Hearing by remote means.

         62.        In response, DOE’s counsel inquired whether the Hearing Officer would set

tentative dates to resume by virtual means.

         63.        The Hearing Officer advised DOE that they would have to make a motion and

“layout your explanations as to how this really – I mean we have a lot of witnesses to hear from

and this is a case with a lot of documents, so you need to be specific as to how and why you think


{01360382-1 }                                        15
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.102 Page 17 of 39




we can have a fair hearing and give respondent a fair opportunity to present their defense in a

case like this while proceeding remotely” (emphasis added).

         64.        In response to further inquiry from DOE about setting a tentative date to resume by

remote means, the Hearing Officer reiterated that “Right now, I am not going to order the parties

to proceed remotely on this hearing. You can file a motion…We have agreed to the July dates [for

in-person]. I want us to agree to an alternative set of in-person dates.”

         65.        Alpine reiterated that it would not consent to proceed remotely.

         66.        The Hearing Officer declined to hear either party’s position during this conference.

Thus, although it does not appear on the record, Alpine’s objection to proceeding remotely was

based largely on the fact that Alpine’s most critical witnesses, Alpine’s executives, were yet to

testify and the majority of documentary exhibits would be explored with those witnesses.4 Alpine

understood that this would present a serious challenge to any effective examination. Alpine also

believed that, similar to its opposition to the telephonic testimony of its former director, Mr.

Nummi, that telephonic testimony of such important witnesses would undermine the Hearing

Panel’s ability to evaluate the testimony and the credibility of those witnesses.

         67.        Following this discussion, the parties agreed to alternative dates to resume the

Hearing in-person, one starting July 7, 2020 and the other beginning August 5, 2020.

         68.        On May 19, 2020, the Hearing Officer issued an order further postponing the

Hearing due to COVID-19. In that Order, she set a tentative in-person resumption date of August

5, 2020 and directed the parties to prepare to discuss continuing the hearing by virtual means at a



4Indicative of the magnitude of this testimony, DOE had, prior to the Hearing, deposed each of Alpine’s executive officers twice,
each session lasting multiple days.


{01360382-1 }                                                 16
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.103 Page 18 of 39




conference scheduled for June 3, 2020.

         69.        During the June 3, 2020 status conference, the parties again discussed the

presentation of testimony by remote means. The Hearing Officer advised the parties that FINRA

was evaluating resumption of in-person hearings and had alternatively developed the capability to

proceed with Hearings, at the participants’ option, by Zoom videoconference.

         70.        Alpine indicated it would not consent to proceed through the “document intensive”

remainder of the proceeding entirely by virtual means.

         71.        The Hearing Officer indicated this would not be ordered, but that the parties should

consider the presentation of at least some witnesses by virtual means in order to advance the

proceeding.

         72.        The Hearing Officer also ordered the parties to participate in an off-the-record test

run on the Zoom platform, which occurred on June 18, 2020. A follow-up status conference was

set for July 2, 2020.

         73.        The Zoom test run was not without difficulty.          During the presentation of

documents, for example, the video frame displaying the witness is reduced to a thumb nail, making

it difficult if not impossible to view the witness’s reaction and demeanor. The parties also

encountered difficulties zooming in on certain aspects of document and using annotation features

to draw the witness’s attention to a particular aspect of the document.

         74.        That same day, June 18, 2020, the Officer of Hearing Officers assigned case

administrator notified the parties that FINRA had determined to postpone all in-person

proceedings until at least after Labor Day 2020 due to the ongoing COVID-19 pandemic.

         75.        At the outset of the July 2, 2020 status conference, the Hearing Officer explained


{01360382-1 }                                        17
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.104 Page 19 of 39




that FINRA had postponed in-person hearings until Labor Day 2020 and was unlikely to be able

to provide in-person hearings at different locations through the country, but was establishing a

single facility at which in person hearings would proceed. When the Hearing resumed, she added,

it would likely be at that FINRA location in the Washington, D.C. area.

         76.        FINRA did, in fact, create such a location, and continues to advertise its availability

and usefulness, as well as the health and safety protocols in place, on its website. Those protocols

include a space “large enough to allow social distancing,” clean and sanitized rooms and

workstations, separate break out rooms, microphones and displays for witness and evidentiary

presentations, and plexiglass dividers between the parties.

         77.        During the July 2, 2020 status conference, there was no discussion about the

possibility of proceeding with the entirety of the Hearing by virtual means.

         78.        This was, of course, consistent with the Hearing Officers prior statements that DOE

would have to make a formal motion to proceed entirely by virtual means and Alpine would be

given an opportunity to respond in writing, followed by oral argument. It was also consistent with

her prior statements that the Zoom videoconference was merely an “option.”

         79.        The parties did discuss virtual testimony of a subset of witnesses whom the Hearing

Officer had previously ordered could testify telephonically (i.e., FINRA’s customer witnesses and

Alpine’s customer witnesses). DOE also noted its intent to make a motion allowing presentation

of Mr. Nummi’s and another witness’ testimony remotely.

         80.        Before concluding the conference, the parties also discussed some of the exhibit-

based issues that arose during the Zoom trial run on June 18, 2020.

         81.        Although the Hearing Officer indicated that FINRA had remedied some of those


{01360382-1 }                                         18
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.105 Page 20 of 39




issues, the process explained was both burdensome – involving multiple data uploads and

downloads before and during the testimony, as well as screen-switching – and, in DOE’s own view

“more complicated than necessary.”

         82.        On July 6, 2020, the Hearing Officer issued an order setting the Hearing to resume

in-person on September 16, 2020.

         83.        On July 15, 2020, DOE filed a motion seeking permission (again) to present Mr.

Nummi’s testimony telephonically and to present testimony of Robert Ishak remotely.

         84.        Far from basing its motion on any urgent need to resume the Hearing generally,

DOE claimed only that Mr. Ishak had unique personal circumstances preventing him from

traveling. Mr. Nummi, DOE claimed, would soon no longer be subject to FINRA’s jurisdiction

and, thereafter, it would be impossible to compel his testimony.

         85.        Alpine opposed the motion, reiterating that Mr. Nummi, also a witness for Alpine,

was an important witness whose testimony should be taken in person and that he had indicated his

willingness to participate regardless of jurisdiction.

         86.        Before Alpine submitted its opposition, however, the Hearing Officer held a status

conference on July 20, 2020 to discuss further postponement of the in-person portion of the

Hearing as well as to confirm scheduling for the remote testimony. At no point did she suggest

that the Hearing would be ordered to proceed entirely by virtual means.

         87.        In fact, near the conclusion of the conference, the opposite was discussed. DOE

inquired whether additional “in-person” dates should be selected for later in the year given

FINRA’s proposal that all in-person hearings would proceed in one central location.

         88.        The Hearing Officer rejected this and, instead, instructed the parties to be prepared


{01360382-1 }                                        19
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.106 Page 21 of 39




to address remote testimony at the next conference.

         89.        Another status conference was held on July 30, 2020, in which the Hearing Officer

considered and granted DOE’s motion to present remote testimony of only Mr. Nummi and Mr.

Ishak.

         90.        In that conference, the parties also agreed to set another tentative date to resume the

Hearing in-person on November 30, 2020 and the Hearing Officer again advised that in-person

hearings would likely take place in a central location near Washington, D.C.

         91.        DOE asked the Hearing Officer what would occur if a necessary participant for the

Hearing was traveling to the in-person hearing from a state on which the jurisdiction for the hearing

location imposed a mandatory quarantine.

         92.        The Hearing Officer stated that “We would probably postpone the hearing.”

         93.        She went on to explain that FINRA intended to check the public health situation in

the jurisdiction for the hearing, as well as the jurisdictions of each participant at least six weeks

prior to the hearing start date and it would make a determination “whether we have the potential

to go forward….it’s possible that FINRA would have to cancel…So at the six point [sic] mark we

make a call and the call would either be yes or no…So each week it’s subject to potentially being

postponed.”

         94.        The Hearing Officer also asked the parties about their positions regarding

completing the hearing entirely remotely.

         95.        DOE indicated that its position had not changed, it was willing to proceed entirely

virtually.

         96.        Alpine objected and stated that it also had not changed its position that a virtual


{01360382-1 }                                         20
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.107 Page 22 of 39




Hearing would impede its ability to defend itself.

         97.        Alpine emphasized “the importance of remaining witnesses, issues concerning

credibility of those witnesses” and that “the end result of this, the result that’s being sought by

FINRA is a death penalty for the firm.” Alpine also noted that there was nothing urgent requiring

resolution of this matter; Alpine’s conduct was still subject to a cease and desist order, agreed to

by FINRA and by Alpine, that had been in place for approximately one year since the inception of

the disciplinary proceeding. Pursuant to that order, Alpine was not imposing any of the fees at

issue. In fact, through the hearing FINRA was seeking no change of Alpine’s fees or procedures

other than those contained in the cease and desist order. Rather, it was seeking the firm’s expulsion

and reimbursements of remaining amounts that were not reversed under the cease and desist order

(i.e., those levied on closed accounts).

         98.        DOE, notably, did not proffer any response to Alpine’s assessment that the

circumstances, apart from the pandemic itself, had not changed.

         99.        On July 31, 2020, the Hearing Officer ordered Mr. Nummi to provide testimony by

telephonic means given the impending lapse of jurisdiction over him. She also ordered the Hearing

to resume in-person beginning November 30, 2020.

         100.       No order was issued regarding any other remote testimony.

                The Parties Proceed with Limited Remote Testimony for Some Witnesses

         101.       During the month of August, the parties proceeded to take remote testimony from

two of FINRA’s customer witnesses, FINRA’s employee Mr. Ishak, Mr. Nummi, and one of

Alpine’s former employees, Randall Jones, whom Alpine agreed could testify remotely.

         102.       None of the witnesses’ testimony was longer than a few hours and only a handful


{01360382-1 }                                      21
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.108 Page 23 of 39




of documents were introduced.

         103.       During Alpine’s cross-examination of the witnesses, they repeatedly indicated they

could not hear Alpine’s counsel, required questions to be repeated, and had difficulty navigating

the exhibits presented.

         104.       Similarly, the court reporter had to ask both parties’ counsel to repeat questions,

and objections, and then had to ask the Hearing Officer to repeat rulings on those objections.

         105.       Further, during the testimony of Mr. Nummi – whom the Hearing Officer had

previously noted would offer “important” testimony – Mr. Nummi’s connection timed-out of the

videoconference in the middle of his testimony and the parties had to wait several minutes for him

to rejoin, at which point the substantive topic had to be re-explored to ensure no testimony was

lost.

         106.       In short, the process was problematic and reinforced Alpine’s concerns that certain

issues may not have been fully captured on the record.

         107.       At the conclusion of these sessions, the Hearing Officer issued an order on

September 18, 2020 setting a status conference for November 2, 2020 to prepare for the in-person

Hearing set to resume in the Washington D.C. area on November 30, 2020.

                     FINRA Sua Sponte Orders the Hearing to Proceed Remotely

         108.       On November 2, 2020, and prior to the parties’ scheduled status conference,

without any FINRA motion or Alpine having an opportunity to be heard, FINRA’s Chief Hearing

Officer Maureen Delaney issued a generic order directing the remainder of Alpine’s Hearing to

proceed on Zoom on November 30, 2020 (the “Zoom Order”). It made no reference to any specific




{01360382-1 }                                       22
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.109 Page 24 of 39




aspects of the case or to the Hearing Officer’s repeated rejection of DOE’s suggestion that it

proceed remotely. A true and correct copy of the Zoom Order is attached hereto as Exhibit 1.

         109.       By virtue of that Zoom Order, DOE would have had the ability to present most of

case-in-chief, including its key witness and documentary evidence, in person, while Alpine would

be forced to present the critical defense case and defense witnesses through remote means.

         110.       On November 3, 2020, the Hearing Officer issued an order implementing the Zoom

Order and directing the parties to prepare for resumption of the Hearing on November 30, 2020 by

videoconference on Zoom (the “November 3 Order”). A true and correct copy of the November

3 Order is attached hereto as Exhibit 2.

         111.       According to the Zoom Order, the Chief Hearing Officer’s decision was based on

SR-FINRA-2020-027, a temporary amendment to FINRA Rule 9261 (the “Zoom Amendment”).

The Zoom Order fails to consider any of the unique circumstances of this Hearing that, as the

Hearing Officer had observed, make it difficult to proceed by virtual means while ensuring

Alpine’s right to a fair procedure.

                          The Zoom Amendment is Improperly Promulgated

         112.       Prior to the Zoom Amendment, FINRA Rule 9261 guaranteed a respondent’s right

“to be heard in person.”

         113.       The Zoom Amendment was filed with the Commission on August 31, 2020 as a

“non-controversial” proposed rule change under 15 U.S.C. § 78s(b)(3)(A)(iii) and 17 C.F.R. §

240.19b-4(f)(6) that would take effect immediately, before the Commission approved or

disapproved it or the industry and interested parties could comment on it, on October 1, 2020.




{01360382-1 }                                      23
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.110 Page 25 of 39




         114.       The Commission filed the Notice of Filing and Immediate Effectiveness of a

Proposed Rule Change (the “Notice of Proposed Rule Change”) on September 9, 2020 at 85

Federal Register 55712. A true and correct copy of the Notice of Proposed Rule Change is attached

hereto as Exhibit 3.

         115.       Section 78s(b)(3)(A)(iii) refers to rule changes that are designated by FINRA as

“concerned solely with the administration of the [SRO].” Notably, the phrase “non-controversial”

appears nowhere in the statute.

         116.       Section 240.19b-4(f)(6) (sometimes “Rule 19b-4”) provides for immediate

effectiveness where the rule “does not significantly affect the protection of investors or the public

interest, does not impose any significant burden on competition, and, by its terms, does not become

operative for 30 days after the date of filing.” Like Section 78s(b)(3)(A)(iii), this rule does not use

the phrase “non-controversial.”

         117.       The Zoom Amendment, which amends a procedural rule applicable to disciplinary

proceedings (FINRA Rule 9261), does not qualify for immediate effectiveness under 15 U.S.C. §

78s(b)(3)(A)(iii) and Rule 19b-4 thereunder.

         118.       For example, the SEC Release that adopted the relevant amendments to Rule 19b-

4 to allow for “immediate effective” rule filings in certain circumstances states, “for policy reasons,

a proposed rule change that would reduce public representation in the administration of the affairs

of an SRO or that would amend the procedures for arbitration or disciplinary proceedings would

not be a proper candidate to become effective under Section 19(b)(3)(A).” See Securities

Exchange        Act      Release    No.    43-35123     (December     20,    1994),    available     at

https://www.sec.gov/rules/final/19b4.txt.


{01360382-1 }                                      24
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.111 Page 26 of 39




         119.       Additionally, FINRA’s designation of the Zoom Amendment as immediately

effective, supposedly because it does not affect the public interest or impose any burden on

competition, is patently erroneous.

         120.       The public interest is, without question, affected by changes to disciplinary

proceeding procedures where those proceedings involve the potential to deprive a participant of

its property rights.

         121.       Moreover, the federal government has repeatedly, including through executive

orders, noted the importance of keeping businesses open and operating, not taking aggressive

regulatory positions that could result in the closure of businesses, and taking steps to ensure and

enhance the due process protections afforded to litigants in regulatory enforcement proceedings.

See Office of the President – Office of Mgmt. & Budget, “Implementation of Section 6 of

Executive Order 13924,” M-20-31 (Aug. 31, 2020); Executive Order on Regulatory Relief to

Support Economic Recovery, EO 13924 (May 19, 2020) (regulators should “commit[] to fairness

in administrative enforcement and adjudication” and “[a]dministrative enforcement should be free

of unfair surprise”).

         122.       In the Notice of Proposed Rule Change for the Zoom Amendment, FINRA claims

that it has had difficulty, due to the COVID-19 pandemic, meeting “its statutory obligations to

protect investors and maintain fair and orderly markets.” See 85 Fed. Reg. 55712, 55713 (Sep. 9,

2020).

         123.       It is also unclear how speeding along through a virtual hearing that will potentially

close a broker-dealer currently providing services to investors across the country in the middle of




{01360382-1 }                                        25
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.112 Page 27 of 39




undisputedly volatile and unstable securities market furthers FINRA’s “statutory obligations to

protect investors and maintain fair and orderly markets.”

         124.       The Notice of Proposed Rule Change also does not address the impact of the Zoom

Amendment on members’ rights to a fair proceeding or the guarantee of an “in person” hearing

contained in Rule 9261.

         125.       Instead, FINRA claims that it has experience with remote proceedings and has

encountered logistical difficulties in organizing in-person proceedings due to local and state

COVID-19 protocols. FINRA has expressed no consideration for or concern over the actual

fairness to the member litigants; it focuses solely on itself.

         126.       The issue of fairness to members is directly related to the requirements in Rule 19b-

4(f)(6) that the proposed rule change not “significantly affect … the public interest” and “not

impose any significant burden on competition.”

         127.       Alpine is not aware of any other member firm that has been ordered without

opportunity to be heard to proceed virtually in a disciplinary proceeding facing the penalty of

expulsion. Upon information and belief, the other virtual disciplinary proceedings have been

scheduled and/or conducted to date did so upon all parties’ consent. Alpine has given no such

consent.

         128.       Moreover, FINRA has never – in either the Notice of Proposed Rule Change, the

Zoom Amendment or the Zoom Order or the November 3 Order – purported to consider or address

the unique unfairness existing here of applying the Zoom Amendment retrospectively to a hearing

that is already in progress, including to allow DOE the opportunity to present much of its case-in-

chief “in person” – including its extensive testimony and documentary evidence purportedly


{01360382-1 }                                        26
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.113 Page 28 of 39




evidencing Alpine’s alleged wrongdoing – while forcing Alpine to present the critical defense case

and defense witnesses solely through remote means.

                    The Zoom Amendment was Unfairly Enforced Against Alpine

         129.       As the record of the Hearing makes clear, Alpine was repeatedly ensured by the

Hearing Officer that it would not be forced to proceed by remote means and that DOE would have

to make a motion and explain how proceeding by remote means would provide Alpine a fair

opportunity to present its witnesses and its defense.

         130.       Even after the Notice of Proposed Rule Change was filed, Alpine was never advised

by the Hearing Officer that its Hearing might be converted. Indeed, the parties set dates to resume

in-person well-after the Zoom Amendment became effective.

         131.       And the Hearing Officer herself had previously acknowledged the difficulty of

proceeding with this particular Hearing by virtual means given the breadth and importance of

remaining witness testimony and documentary evidence.

         132.       Those concerns were not alleviated during the Zoom test run and, in fact, FINRA’s

purported solutions to exhibit issues led DOE to state that the Zoom process was “more

complicated than necessary.”

         133.       Moreover, the limited remote testimony that was taken was difficult for both parties

and witnesses. One witness timed-out of the videoconference in the middle of his testimony and

the parties had to wait several minutes for him to rejoin, at which point the substantive topic had

to be re-explored to ensure no testimony was lost.

         134.       Other witnesses could not hear questions or objections, nor could the Hearing

Officer or the court reporter, requiring repetitive colloquies that both wasted time and burdened


{01360382-1 }                                        27
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.114 Page 29 of 39




the record.

         135.       In short, this about-face that directly contradicts repeated assurances from the

Hearing Officer that the issue would be decided only if DOE brought a formal motion, smacks of

unfairness and prejudice.

         136.       Alpine was not afforded any opportunity to object to the Zoom Order or the

November 3 Order and such interlocutory decisions are not appealable under FINRA’s rules.

Thus, Alpine would have to proceed with the virtual hearing and have its due process rights

completely violated before it could obtain any review. This would deprive Alpine of meaningful

review and, indeed, of any effective remedy.

                                                COUNT I

           (Declaratory Judgment that FINRA Breached Its Agreement with Alpine)

         137.       Plaintiff repeats and re-alleges the foregoing paragraphs numbered 1 through 136

as if fully set forth herein.

         138.       Alpine’s membership agreement with FINRA constitutes an enforceable contract

that incorporates FINRA’s Rules and by-laws.

         139.       FINRA’s Rules provide that FINRA may take disciplinary action against a member,

but require – in accordance with the mandates of 15 U.S.C. §78o-3(b)(8) – that FINRA provide

such members with a “fair procedure” and, as set out in Rule 9261, that includes the right “to be

heard in person.”

         140.       The Zoom Amendment does not require any hearing to be conducted by

videoconference.

         141.       The Hearing Officer in Alpine’s Hearing repeatedly assured Alpine that the Hearing


{01360382-1 }                                       28
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.115 Page 30 of 39




would not proceed by virtual means, unless DOE submitted a formal motion and Alpine was given

an opportunity to respond in writing to that motion.

         142.       The motion practice described by the Hearing Officer is part of the “fair procedure”

provided for in the FINRA Rules.

         143.       FINRA, by and through the Zoom Order issued by the Chief Hearing Officer,

unilaterally and without fair notice, abandoned the motion procedure and sua sponte ordered

Alpine to proceed with the remainder of the Hearing by videoconference.

         144.       That constituted a breach of FINRA’s agreement with Alpine.

         145.       Further, the decision to convert the Hearing to a video proceeding without

consideration of the particular circumstances of this Hearing, including the number of remaining

witnesses and the volume of documentary exhibits, failed to provide Alpine with a “fair

procedure.”

         146.       Further, the decision in the Zoom Order to retrospectively apply Zoom Amendment

to a Hearing already in progress and in an inequitable manner to allow DOE to present virtually

all of its case against Alpine in person, but to require Alpine to present its critical defense case and

defense witnesses by remote means, fails to provide Alpine with a “fair procedure.”

         147.       These factors also constituted a breach of FINRA’s agreement with Alpine.

         148.       Alpine is entitled to a judgment declaring that FINRA has breached its agreement

with Alpine by failing to provide a “fair procedure” when it issued the Zoom Order without giving

Alpine an opportunity to be heard.

         149.       Alpine is entitled to a judgment declaring that FINRA has breached its agreement

with Alpine by failing to provide an “in person” hearing as provided for in FINRA Rule 9261.


{01360382-1 }                                        29
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.116 Page 31 of 39




         150.       FINRA’s breaches are harmful to Alpine in that they deprive it of agreed to

protections in a proceeding where Alpine faces the possible sanction of expulsion from FINRA,

loss of livelihood and property and, thus, the inability engage in further business in the securities

industry,

         151.       Alpine is entitled to injunctive relief precluding FINRA from compelling Alpine to

proceed with the Hearing on the basis of these breaches or, alternatively, and at a minimum,

temporarily enjoining FINRA from compelling Alpine to proceed with the Hearing on the basis of

these breaches until Alpine is given a full opportunity to be heard on the issue of proceeding by

virtual means.

                                               COUNT II

                                (Violation of Alpine’s Due Process Rights)

         152.       Plaintiff repeats and re-alleges the foregoing paragraphs numbered 1 through 151

as if fully set forth herein.

         153.       FINRA acts as an agent of the Federal Government pursuant to statutory obligations

that FINRA admits it has pursuant to express delegations of regulatory authority from Congress to

the Commission and then to FINRA, a registered SRO.

         154.       FINRA is subject to federal due process requirements. See, e.g., Rooms v. SEC,

444 F.3d 1208, 1214 (10th Cir. 2006) (holding that “[d]ue process requires” the NASD, FINRA’s

predecessor, to give parties fair notice prior to disciplining them) (citing Handley Inv. Co. v. SEC,

354 F.2d 64, 66 (10th Cir. 1965)).

         155.       Every aspect of FINRA’s conduct related to disciplinary proceedings is facilitated

by and subject to the authorization of and overt assistance from the Commission, including that


{01360382-1 }                                       30
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.117 Page 32 of 39




the Commission approve FINRA’s rules providing for disciplinary proceedings, approve FINRA’s

rules regarding sanctions, and may unilaterally amend or even abrogate FINRA’s rules.

         156.       Moreover, the Commission’s entanglement is further evidenced by the pervasive

review authority it exercises over FINRA in the context of disciplinary proceedings, including that

it provides review of the outcomes of FINRA’s disciplinary proceedings and sanction

determinations, and may amend or reverse any such determinations.

         157.       By virtue of the congressional scheme and Commission oversight of FINRA

established thereunder, FINRA’s “authority to discipline its members for violations of federal

securities laws is entirely derivative. The authority it exercises ultimately belongs to the SEC….”

National Ass’n of Securities Dealers v. S.E.C., 431 F.3d 803, 806 (D.C. Cir. 2005).

         158.       In fact, the “fair procedure” that FINRA’s own rules require is derived directly from

the Maloney Act (see 15 U.S.C. § 78o-3(b)).

         159.       Without the Commission’s authority, FINRA could not have either adopted the

Zoom Amendment or acted on it to deprive Alpine of its in-person hearing.

         160.       Alpine is entitled to due process of law pursuant to the Fifth and Fourteenth

Amendments to the Constitution of the United States.

         161.       Alpine is thus entitled to notice and an opportunity to be heard on the very issue of

whether the Hearing should proceed virtually.

         162.       The Zoom Order was issued with no notice or opportunity for Alpine to be heard.

         163.       Alpine was deprived of these rights.

         164.       Alpine is also entitled to present an effective defense, which includes the right both

to fully confront and cross-examine the witnesses and evidence against it, and the right to be


{01360382-1 }                                        31
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.118 Page 33 of 39




represented effectively by counsel.

         165.       The Zoom Order fails even to account for the unique circumstance of the Hearing,

as observed by the Hearing Officer, or the repeated assurances from the Hearing Officer that

remote proceedings were merely an “option” and Alpine would not be forced to proceed by those

means absent a formal motion and opportunity to be heard.

         166.       Alpine will be further deprived of its rights to due process by giving retroactive

effect to the Zoom Amendment by applying to a hearing that is already in progress to impose new

and disproportionate legal consequences on, and deprivation of rights of, including by purporting

to require Alpine to proceed with the presentation of its case and its witnesses remotely, after DOE

was able to present its evidence and its case in person.

         167.       The Zoom platform does not, as evidenced by Alpine’s own experience with it,

provide an adequate means to present witnesses or evidence, to cross-examine those witnesses, to

present and review thousands of pages of documentary evidence, or even to make a full and

accurate record of the proceedings.

         168.       Moreover, Alpine’s representation by counsel will suffer, as counsel will either

have to risk their health and safety to travel to Utah, a current COVID-19 hotspot, to at least be

present in the room with Alpine’s representatives, or counsel will be scattered across multiple

states and separated from the client. In either case, of course, Alpine will be stuck with the

inadequate Zoom platform.

         169.       Deprivation of Alpine’s rights in the context of this Hearing, which carries the

potential sanction of expulsion from FINRA and thus a prohibition on its conducting business in




{01360382-1 }                                       32
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.119 Page 34 of 39




the securities industry – a valuable property right – should not be permitted to stand and is also not

even necessary under the circumstances.

          170.      By acting with the authority delegated to it by Congress through the Commission

under the Maloney Act, and by exercising authority belonging to the Commission, to approve the

Zoom Amendment and apply it against Alpine with respect to the Hearing at issue, FINRA has

deprived, and unless preliminarily and permanently enjoined, will deprive Alpine of its due process

rights.

                                               COUNT III

                            (Preliminary and Permanent Injunctive Relief)

          171.      Plaintiff repeats and re-alleges the foregoing paragraphs numbered 1 through 170

as if fully set forth herein.

          172.      The “fair procedure” required under FINRA’s rules and the Exchange Act includes,

as FINRA provides in Rule 9261, the right “to be heard in person.”

          173.      Due process itself requires the right to present an effective defense where a

deprivation of property is at stake.

          174.      Unless enjoined from proceeding with the virtual Zoom videoconference, Alpine’s

defense in the Hearing, which carries the potential sanction of expulsion from FINRA and thus a

prohibition on its conducting business in the securities industry – a valuable property right – Alpine

will suffer immediate and irreparable harm.

          175.      Alpine will be forced to present its defense through a videoconference system that

has been demonstrated to have serious technical and practical deficiencies, not the least of which

is the ability for Alpine to properly examine and cross-examine witnesses and present documentary


{01360382-1 }                                       33
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.120 Page 35 of 39




evidence.

         176.       At the conclusion of the Hearing, DOE will ask that Alpine be expelled from

FINRA, thus depriving Alpine of its ability to conduct any further business.

         177.       At the same time, the interlocutory Zoom Order and November 3 Order are not

appealable under any of FINRA’s Rules or the Exchange Act or Commission’s rules.

         178.       Alpine will therefore be forced to proceed without the ability to effectively present

its defense, endure that injury, and proceed to have its valuable property rights deprived.

         179.       The Hearing Officer recognized the unique evidentiary issues of this case that

favored an in-person proceeding and DOE never disputed Alpine’s assertion that there is no

existing circumstance warranting the need to proceed apace with a virtual hearing at this point.

         180.       FINRA has put forward no justification apart from the ongoing pandemic to justify

depriving Alpine of its rights without even hearing from Alpine on the issue.

         181.       The balance of the equities and hardships weighs strongly in favor of issuing an

injunction in favor of Alpine. Alpine’s rights and interests to constitutional due process of law

and fair procedures in an adjudicative hearing seeking a capital punishment are substantial,

whereas the burden on FINRA in further postponing the Hearing until it can be conducted in-

person is negligible. Further, FINRA has already enjoyed the opportunity to present the majority

of its case against Alpine in person, and the equities sharply tip in favor of allowing the Alpine the

same opportunity in its own defense.

         182.       Issuing an injunction to stop an unfair disciplinary process is in the public interest.

There is also no conceivable countervailing harm to the public interest from postponing the hearing

until it can be conducted in person given that Alpine agreed more than a year ago to cease and


{01360382-1 }                                         34
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.121 Page 36 of 39




desist from composition of disputed fees, and reimburse open accounts, and thus the status quo is

already preserved.

         183.       There is no need or reason for Alpine to now be forced to proceed without “fair

procedures” and due process protections that entitle it to present an effective defense and do so “in

person.”

         184.       Alpine is entitled to relief in the form of a preliminary and permanent injunction

requiring FINRA to provide a fair process and comply with its contractual obligations and rules,

which includes, at a minimum, postponing the hearing until it can be conducted in person and

providing Alpine with a meaningful opportunity to be heard and present objections on the

presentation of any witnesses or evidence remotely.

                                                 COUNT IV

                    (Declaratory Judgment that the FINRA Amendment is Invalid)

         185.       Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

         186.       The Zoom Amendment was required to be approved by the Commission before

taking effect, unless it qualified to take immediate effect under the Exchange Act and rules

thereunder.

         187.       In order for the Zoom Amendment to take immediate effect and be valid to require

Alpine to proceed virtually, it had to comply with Section 78s(b)(3)(A)(iii) of the Exchange Act

and Rule 19b-4(f)(6) thereunder.

         188.       Section 78s(b)(3)(A)(iii) provides that a proposed rule change may take immediate

effect only where it is “concerned solely with the administration of the self-regulatory

organization.”


{01360382-1 }                                         35
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.122 Page 37 of 39




         189.       The Zoom Amendment is not concerned solely with the administration of FINRA.

         190.       The Zoom Amendment is concerned with FINRA’s members, their rights in

disciplinary proceedings, and their ability to defend themselves against allegations of violations of

the federal securities laws.

         191.       Rule 19b-4(f)(6) provides for immediate effectiveness where the rule “does not

significantly affect the protection of investors or the public interest, does not impose any

significant burden on competition, and, by its terms, does not become operative for 30 days after

the date of filing.”

         192.       The Zoom Amendment does significantly affect the protection of investors and the

public interest.

         193.       The Zoom Amendment concerns members rights to a fair procedure, including

procedural protections like the right to present an effective defense, matters coterminous with a

members’ constitutional rights to due process.

         194.       In fact, the Zoom Amendment directly affects the constitutional rights of all

FINRA’s members, including Alpine.

         195.       Such rights, including the preservation of those rights, are a matter of public interest

and the deprivation of those rights is a “significant [e]ffect” of the Zoom Amendment.

         196.       The Zoom Amendment also undermines the protection of investors and imposes a

significant burden on competition insofar as it permits FINRA to take disciplinary action against

member firms without fair procedures where such actions may result in the closure of a firm that

provides a vital service to investors during an undisputedly volatile and unstable securities market.

         197.       There is no doubt that investors who are customers of member firms that will be


{01360382-1 }                                         36
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.123 Page 38 of 39




sanctioned and closed down (as Alpine may be) through an entirely inadequate virtual forum will

be harmed, not protected.

         198.       Further, requiring member firms, like Alpine, to proceed by virtual means without

any consideration of the unique circumstances of the particular case, as the Zoom Amendment

purports to do, burdens members’ abilities to serve their customers.

         199.       FINRA was required to comply with the statutory prerequisites of Section

78s(b)(3)(A)(iii) and Rule 19b-4(f)(6), but has utterly failed.

         200.       Any proposed immediately effective rule change can only be enforced “to the

extent it is not inconsistent with the provisions of [the Exchange Act], the rules and regulations

thereunder, and applicable Federal and State law. 15 U.S.C. § 78s(b)(3)(C).

         201.       Retroactive application of the Zoom Amendment to a Hearing already in progress,

and to impose additional disproportionate burdens on Alpine, is presumptively invalid.

         202.       Alpine has been directly harmed by the Zoom Amendment and by its enforcement,

including the Zoom Order, and will continue to be.

         203.       Alpine is entitled to a declaration that the Zoom Amendment, and therefore, the

Zoom Order, are invalid and in contravention of the Exchange Act Section 78s(b)(3)(A)(iii) and

Rule 19b-4(f)(6) and therefore cannot be enforced to compel Alpine to proceed with the Hearing

by virtual means.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for an order and judgment:

         1.         Declaring that FINRA has breached its agreement with Alpine to provide a “fair

procedure” including the opportunity “to be heard in person.”


{01360382-1 }                                      37
4847-7324-0017.v1
Case 2:20-cv-00794-DBB Document 4-1 Filed 11/10/20 PageID.124 Page 39 of 39




         2.         Declaring that FINRA has deprive Alpine of Due Process of Law as required under

the Fifth and Fourteenth Amendments to the United States Constitution.

         3.         Declaring that FINRA’s Zoom Amendment is invalid as contrary to Alpine’s

constitutional rights, arbitrary and capricious, in excess of FINRA’s statutory authority, and

adopted without observance of the proper procedures.

         4.         Enjoining Defendant FINRA from conducting the remainder of Alpine’s Hearing

by videoconference on Zoom; and

         5.         Granting such other and further relief as this Court deems just and proper.

Dated: November 10, 2020
                                                            Respectfully submitted,

                                                            /s/ Aaron D. Lebenta
                                                            Aaron D. Lebenta
                                                            Parsons Behle & Latimer




{01360382-1 }                                       38
4847-7324-0017.v1
